DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 6, 2019 and February 19, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 depends upon claim 2, which includes the limitation that the cloth is made of woven cloth, but claim 3 also includes this limitation, therefore this limitation is duplicated in claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanno (US Pub. No. 2006/0157180).
Regarding claim 1, Tanno teaches a sound absorbing material 5 made preferably of resin foam (paragraph [0057]) is attached to a tire inner surface of a tread portion (figures 1, 2a and 2b) and a second porous material 5a layered on top of the sound absorbing material 5, and the second porous material 5a may be non-woven fabric or the like (paragraph [0061]) and extends in the circumferential direction (figures 4a and 4b).
Regarding claims 4-5, Tanno teaches that the sound absorbing material is preferably attached throughout the tire circumference (paragraphs [0052]-[0053]; figures 2a and 2b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanno (US Pub. No. 2006/0157180).
.
Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno as applied to claim 1 above, and further in view of Schurmann (US Pat. No. 6,598,636).
Regarding claims 2-3, Tanno teaches that the second porous material 5a may be non-woven fabric or the like (paragraph [0061]), but does not specifically disclose a woven cloth. Schurmann teaches the use of a web 10 (taken to be the claimed woven cloth) made up of woof 7’ and warp threads 6 which is attached to a foam noise absorbing member in a tire (column 6, lines 8-59). It would have been obvious to one of ordinary skill in the art to use a woven cloth as taught by Schurmann as the second porous material of Tanno as a known fabric for use with a noise absorber with the predictable result of forming a functional noise absorber. Regarding claim 3, Schurmann teaches that the web can be arranged such that the threads run in a diagonal direction (column 9, lines 22-28), suggesting that the warp and woof yarns can be arranged at 45 degrees to the circumferential direction, therefore it would have been obvious to one of ordinary skill in the art to arrange the warp and woof yarns in the combination at a 45 degree angle to the circumferential direction as being suggested by Schurmann.
Regarding claim 6, Tanno does not specifically disclose that the cloth is sewn on the sound absorbing member. Schurmann teaches the use of sewing to connect to the noise damper (column 7, lines 7-17). It would have been obvious to one of ordinary skill in the art to use sewing as taught by Schurmann to connect the cloth to the sound absorbing member as a known method of connecting a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 10, 2021


/JUSTIN R FISCHER/               Primary Examiner, Art Unit 1749